Order entered September 18, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00333-CR

                     ADRIAN CARDONA VELASQUEZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1476518-M

                                        ORDER
      The State’s motion for extension of time to file brief is GRANTED. The State’s Brief is

deemed FILED September 15, 2017.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE